DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A. Fig. 6A
B. Figs. 7A
C. Fig. 8A

The species are independent or distinct because:
	Fig. 6A teaches a diagram illustrating examples of a wiring structure with respect to a sensor hole in a display wherein a wiring structure with respect to a sensor hole is shown. Data lines DL (or wires) that bypass the sensor hole 625 for the sensor 620 (e.g., the hole area 625 encompassed by the display area 611 of the display 610) (e.g., the sensor hole 530 in FIG. 5) may be densely formed (or concentrated) on the periphery of the sensor hole 625, and a dead space (DS) (e.g., a black area around the sensor hole 625, which is indicated by an element 635 in FIG. 6A) may extend in proportion to the density (or concentration) of the data lines DL 630 bypassing the sensor hole 625. This may cause a discontinuity of an image (or color) in the area of the 
	Fig. 7A teaches another diagram illustrating examples of a wiring structure with respect to a sensor hole in a display wherein a wiring structure with repseto to a sensor hole is shown. Wires for a low resolution are designed to occupy at least a portion of the display area 715 in the case where the wires are formed (or arranged) according to the first design scheme in relation to the area of the sensor hole 725 (or the hole area), thereby reducing the number of wires around the sensor hole 725 and reducing dead space (DS) around the sensor hole 725 according thereto. According to an embodiment, at least a portion to which a low resolution is applied may include an area (e.g., an area A) between the sensor hole 725 (or the sensor 720) and the edge of the display 710 (or the bezel adjacent to the position of the sensor 720).
	Fig. 8A teaches yet another diagram wherein a plurality of pixels formed in the display area may include a plurality of first pixels formed in the normal area and a plurality of second pixels formed in the low-resolution area (e.g., the area A or the area B) and having a structure different from that of the first pixel. According to an embodiment, the plurality of pixels may have a structure including, for example, a plurality of first pixels electrically connected to a plurality of first wires and a plurality of second wires, and a plurality of second pixels electrically connected to a plurality of second wires and a plurality of third wires.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691